Citation Nr: 1445285	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  05-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether vacatur of a January 13, 2014, decision of the Board of Veterans' Appeals is warranted.  

2.  Entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis that the failure to grant service connection for PTSD in a December 1991 rating decision constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2005 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

In an April 2008 decision, the Board denied entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an April 2010 Order, the Court granted a Joint Motion of the Parties and remanded the case to the Board for action consistent with the Joint Motion.  In September 2010, the case was remanded for additional development.

A January 2014 Board decision denied an effective date earlier than July 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis that the failure to grant service connection for PTSD in a December 1991 rating decision constituted CUE.  However, that decision must be vacated for the reasons explained below. 




FINDINGS OF FACT

Neither the Veteran nor representative received notification of a videoconference hearing scheduled before the Board in October 2013 as the notice letters were mailed to previous addresses and not the most current addresses of record.  


CONCLUSION OF LAW

The criteria for vacating the Board's decision issued on January 13, 2014, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).

In a January 13, 2014, decision, the Board denied an effective date earlier than July 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis that the failure to grant service connection for PTSD in a December 1991 rating decision constituted CUE.  The Veteran's attorney submitted a motion to vacate that decision in May 2014 because neither the Veteran nor the representative had received notice of a videoconference hearing that was scheduled in October 2013, as the notice letter was mailed to an address in Houston, Texas.  However, both the Veteran and his attorney have addresses of record in Louisiana.  The Board granted the motion in June 2014 and is vacating the January 13, 2014, Board decision because the Veteran was denied due process of law in that the Veteran was not properly notified of the date, time, and location of a scheduled hearing. 


ORDER

The Board's January 13, 2014, decision is vacated.  


REMAND

The Veteran appeared at a Board hearing before the undersigned in July 2005 at which time the issue on appeal was solely the issue of entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD).  

In September 2010, the Board remanded the matter of whether there was CUE in a December 1991 rating decision that denied service connection for PTSD for the issuance of a statement of the case.  At that time, the Board noted that the issue of entitlement to an earlier effective date for the grant of service connection for PTSD was inextricably intertwined with the CUE claim.  A statement of the case was issued in April 2012, and the Veteran perfected an appeal of the CUE claim in June 2012.  In the June 2012 substantive appeal, the Veteran also requested a videoconference hearing before the Board.   

In September 2013, the RO sent the Veteran a letter notifying him of a videoconference hearing scheduled in October 2013.  The letter was sent to the Veteran at an address in Houston, Texas, even though his June 2012 substantive appeal listed an address in New Orleans, Louisiana.  In addition, the letter was sent to the Veteran's attorney in Baton Rouge, Louisiana, but that letter was returned to the RO due to an insufficient address.  Thus, the Veteran did not appear for the scheduled videoconference hearing as the notice letters were not mailed to the Veteran's or representative's most current address of record.  

The case is now back before the Board for the rescheduling of the requested videoconference hearing.  

The Veteran is advised that it cannot be guaranteed that the second hearing will be before the undersigned Veterans Law Judge who conducted his Board hearing in July 2005.  That is relevant as the law requires that when two separate Veterans Law Judges conduct hearings on the same issue, a panel of three Veterans Law Judges must convene to reach the ultimate decision in the case.  Because the issues are inextricably intertwined and the undersigned held a hearing on the earlier effective date issue, then a panel decision would be required.  However, an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (2013).  The appellant is not required to have a hearing with all three Veterans Law Judges.  Thus, the Veteran is apprised that if he does not wish to appear for a third hearing, he should so inform the Veterans Law Judge conducting the upcoming Board hearing of that fact and waive the requirement of a third hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  The Veteran and representative should be notified in writing of the date, time, and location of the hearing using the New Orleans, Louisiana address of record.  Advise the Veteran of the right to a hearing before a third Veterans Law Judge, or in the alternative, offer him the opportunity to waive that right to an additional hearing by a third Veterans Law Judge.  After the hearing is conducted or after hearings are conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


